United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  January 25, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60187
                          Summary Calendar


ODILE META TSHILUMBA,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95 543 232
                        --------------------

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Odile Meta Tshilumba, a native and citizen of the Democratic

Republic of the Congo, petitions for review of an order from the

Board of Immigration Appeals (BIA) summarily affirming the

immigration judge’s (IJ) decision to deny her application for

asylum, withholding of removal, and protection under the

Convention Against Torture (CAT).   The IJ determined that

Tshilumba’s story was implausible and that her demeanor was not

that of a woman who had gone through the “horrendous problems”

about which she testified.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-60187
                                  -2-

     Generally, we review the decision of the BIA and will only

consider the underlying decision of the IJ if it influenced the

BIA’s determination.    Ontunez-Tursios v. Ashcroft, 303 F.3d 341,

348 (5th Cir. 2002).   When, as in this case, the BIA adopts the

IJ’s decision without a written opinion, we review the IJ’s

decision.    Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).

     The IJ has the duty to make credibility determinations of

witnesses.    Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).     When an

IJ’s credibility determination is based on “a reasonable

interpretation of the record and therefore supported by

substantial evidence,” it will be upheld.       Id. at 79.   Moreover,

“a credibility determination may not be overturned unless the

record compels it.”    Lopez De Jesus v. INS, 312 F.3d 155, 161

(5th Cir. 2002).

     In addition to arguing the merits of her claims for asylum,

withholding of removal, and protection under the CAT, Tshilumba,

proceeding pro se, challenges the IJ’s credibility determination,

arguing that the IJ’s and BIA’s mindsets about her credibility

were predetermined and that the IJ’s determination that her

testimony was incredible was based on facts that were not

important to her asylum claim.    Liberally construed, her brief

challenges several of the findings on which the IJ based his

credibility determination.    However, Tshilumba’s challenges

concerning these findings lack merit.       The IJ gave cogent reasons

for finding that Tshilumba was not credible, and his
                             No. 04-60187
                                  -3-

determination that Tshilumba was not credible is amply supported

by the record.     See Chun, 40 F.3d at 79.   Furthermore, the IJ’s

reasons were based on facts central to Tshilumba’s claim, such as

her lack of knowledge about the political party for which she was

allegedly persecuted, the fact that she added her daughter to her

passport just before she was arrested, and the unlikelihood that

a person thought to be involved in the assassination of the

president could leave the country with relative ease.      The record

does not compel a credibility determination contrary to that of

the IJ.   See Lopez De Jesus, 312 F.3d at 161.    Because the IJ’s

credibility determination is supported by substantial evidence,

we need not consider the IJ’s alternative holding that

Tshilumba’s testimony, if believed, did not demonstrate

eligibility for asylum or withholding of removal, although it may

have demonstrated eligibility for protection under the CAT.

     Tshilumba also argues that the IJ erred in personally asking

her questions that exceeded the scope of direct or cross

examination “on areas outside the basis for the asylum claim and

outside of any previous testimony.”    However, the IJ is entitled

to “‘interrogate, examine, and cross-examine the alien.’”

Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052 n.1 (5th Cir.

1986) (citing 8 U.S.C. § 1252(b) (recodified as 8 U.S.C.

§ 1229a(b)(1))).    Furthermore, to the extent that Tshilumba is

citing in support of her claim the IJ’s questioning concerning

where she was imprisoned, whether her daughter cried or made a
                           No. 04-60187
                                -4-

lot of noise at the airport, and the whereabouts of her husband,

such questions are not outside the realm of an asylum claim.

     Accordingly, Tshilumba’s petition for review of the BIA’s

order is DENIED.   The respondent’s motion for summary affirmance

in lieu of a response brief or, alternatively, for an extension

of time to file a response brief if this court denies the motion,

is DENIED.